[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                     MAY 28, 2008
                                                  THOMAS K. KAHN
                            No. 07-14284
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                     D. C. Docket No. 07-00057-CR-3

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                  versus

KEVIN SCOTT CONWAY,

                                                   Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (May 28, 2008)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Robert Augustus Harper, appointed counsel for Kevin Scott Conway in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Counsel also filed a motion to allow Conway to file

an appellate brief pro se. Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, counsel’s motion to allow Conway

to file an appellate brief pro se is DENIED as moot, and Conway’s conviction and

sentence are AFFIRMED.




                                          2